Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/22 has been entered.
Claims 1-21 are presented for examination.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lear et al. US 10,778,775 teaches a network address translation (NAT) mapping may also be built on any necessary firewall or other security appliance to facilitate the communication between the IoT device controller 24 and the IoT device 12 (Fig. 2). 
Aggarwal et al. teaches Software-defined networking (SDN) is an intelligent networking paradigm that can rapidly and automatically reconfigure network devices, reroute traffic, and apply authentication and access rules can open up a way for better security and access control mechanisms.
Lear and Aggarwal lack or fail to make obvious by combination:
Claims 1 and 8:
applying a first set of one or more web application firewall (WAF) rules against the first request to determine whether to transmit the first request to the IoT device; determining to transmit the first 
Claim 15:
applying a first set of one or more web application firewall (WAF) rules against the first request to determine whether to transmit the first request to the IoT device; determine to transmit the first request to the IoT device; transmit the first request to the IoT device; receive, from the IoT device, a response that includes data; and transmit the response including the data to the IoT client.
The dependent claims further limit the independent claims are therefore considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434